NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Argued October 5, 2010
                                  Decided November 15, 2010

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 10‐2287

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Southern District of Indiana,
                                                      Indianapolis Division.
       v.
                                                      No. 1:09CR00188‐001
DAVID METZGER,  
     Defendant‐Appellant.                             Larry J. McKinney,
                                                      Judge.



                                           O R D E R

        David Metzger was 54 years old when he pleaded guilty to 15 counts of producing child
pornography involving 7 children, see 18 U.S.C. § 2251(a), and 1 count of possessing 1 million
images of child pornography or erotica, see id. § 2252(a)(4)(B).  The district court calculated a
total offense level of 47 and a recommended guideline range of life.  The judge sentenced him
to a whopping 2,820 months’ imprisonment (235 years) and a lifetime of supervised release.
He appeals, arguing that his sentence is substantively unreasonable.   Although the sentence
is  long,  Metzger’s  conduct  was  abhorrent  and  the  sentence  is  within  both  the  statutory
maximum and the guideline range.  We affirm.
No. 10‐2287                                                                                    Page 2

                                        I.  BACKGROUND

       Metzger, a 54‐year‐old Navy veteran, was convicted of producing and possessing child
pornography  he  made  of  the  children  of  his  relatives  and  friends.    The  factual  basis  for
Metzger’s plea set out his crimes: In 2008, he convinced relatives and their friends to let him
babysit their 8‐11 year‐old daughters.  After 7 girls told police that Metzger videotaped and
molested  them,  police  executed  a  search  warrant  and  uncovered  several  computers  that
contained over 1 million images of child pornography and child erotica, and 14 sexually explicit
videos  of  the  child  victims.    When  officers  interviewed  Metzger,  he  admitted  that  he  had
touched at least three girls 8 to 11 years in age, videotaped and photographed the young girls
using vibrators, and encouraged the girls to engage in sexual contact with each other and him.
Metzger stipulated that in one of his homemade videos he offered a girl money if he could “lick
her,” and in another, he offered the girls $15 to strip.    

       Metzger further admitted that he had collected child pornography for years and that
some  of  the  children  depicted  were  as  young  as  six  years  old.    He  stated  he  had  been
photographing young girls in swimsuits since 2003, but first took pornographic pictures of
children in 2008.  His sexual interest in children, he explained, began in 1980 when his Navy
service  brought  him  to  the  Philippines;  while  there,  he  had  sex  with  18‐year‐old  women.

        The presentence investigation report (“PSR”) calculated Metzger’s final offense level off
the chart at 47, resulting in a guideline range of life.  But, the probation officer continued, the
15 production counts carried statutory terms of imprisonment of not less than 15 nor more than
30 years for each count, see 18 U.S.C. § 2251(e), and the possession count carried a 10‐year
maximum, see id. § 2252(b)(2).  Because each count carried a statutory maximum, the probation
officer  calculated  that  the  top  of  the  range  was  not  life,  but  5,520  months  (460  years).
Ultimately, the probation officer recommended a 480‐month sentence (40 years)—360 months
for each production count served concurrently, and 120 months for possession to be served
consecutively.  The probation officer reasoned that whether Metzger received a sentence of 40
or 60 years, he would likely die in prison; if he received 40 years, though, he would have the
hope of release and incentive to behave.  

       Metzger did not object to the PSR calculations.  He did, however, ask for a total sentence
below 20 years.  He explained that as a diabetic, he had an expected life span of about 17 years,
and that a 20‐year sentence with good‐time credit would yield roughly that amount of time.
He  also  highlighted  his  Navy  service,  for  which  he  was  awarded  three  medals.    Metzger
acknowledged  the  seriousness  of  his  crime,  but  observed  that  some  aggravating  factors
common  to  sex‐offense  cases  were  absent  in  his,  including  that  he  had  not  traded  child
pornography  and  that  the  images  did  not  depict  sadistic  or  masochistic  acts.    Further,  he
argued that the concept of marginal deterrence demanded a sentence other than life in prison
No. 10‐2287                                                                                        Page 3

so  that  worse  offenders  could  receive  a  harsher  punishment.    At  the  sentencing  hearing,
Metzger and his counsel repeated these arguments, and reiterated that a sentence that would
result in Metzger dying in prison was greater than necessary to achieve the goals of 18 U.S.C.
§ 3553(a).

       At sentencing, the victims’ parents testified and read letters from several of Metzger’s
victims.    Most  of  the  parents  asked  the  court  to  sentence  Metzger  to  life  in  prison  or  its
equivalent.  They also testified that, as a result of Metzger’s abuse, many of the children were
doing poorly in school and had strained relationships with adult men in their families; one
child had contracted herpes (though the record doesn’t state from whom).  The government
then asked for a 235‐year sentence—15 years for each of the 15 counts of production to run
consecutively, and 10 years for possession.  

        No one objected to the calculations that resulted in a 5,520‐month guideline range.  The
district court, surprised at the possible sentence, commented that Metzger’s base offense level
of 47 and guideline range was the highest he had ever seen.  After considering the 18 U.S.C.
§  3553(a)  factors,  the  court  concluded  that  5,520  months  (460  years)  was  too  much,  and
sentenced Metzger to 2,820 months (235 years)—15 years on each count of production and 10
years for possession all to run consecutively.  When imposing the 235‐year term, the court
stated:  “This  sentence,  Mr.  Metzger,  make  no  mistake,  is  designed  so  that  you  will  be  in
[prison] for the rest of your life.”  

                                           II. DISCUSSION

       Metzger  does  not  dispute  that  his  sentence  is  within  the  guideline  range,  and  thus
presumptively reasonable.  See Rita v. United States, 551 U.S. 338, 347 (2007); United States v.
Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).  Nor does he challenge the guideline calculation.
Instead, Metzger advances four reasons that the sentence is unreasonable.  

       First, Metzger contends that a 235‐year sentence, which is “just shy of eight times greater
than necessary to cause Metzger’s statistically likely death in prison,” is overkill.  18 U.S.C.
§ 3553(a).  He argues that the sentence is substantively unreasonable because it is significantly
greater than necessary to ensure his death in prison, provide adequate deterrence, and promote
respect for the law.

       Metzger’s  sentencing  range  was  “life,”  see  U.S.S.G.  §  5  Pt.  A,  cmt.  n.2,  which  the
guidelines themselves do not define.  The Sentencing Commission’s 2009 Sourcebook of Federal
Sentencing  Statistics  equates  “life”  under  the  guidelines  to  470  months,  see  SOURCEBOOK,
APPENDIX A, at http://www.ussc.gov/ANNRPT/2009/appendix_A.pdf (last visited Oct. 7, 2010),
but courts use this comparison only in the context of determining a starting point for departing
No. 10‐2287                                                                                      Page 4

downward from a life sentence.  See United States v. Christensen, 582 F.3d 860, 862 (8th Cir. 2009),
cert. denied, 130 S. Ct. 1112 (2010); United States v. Nelson, 491 F.3d 344, 349‐50 (7th Cir. 2007);
United States v. Keller, 413 F.3d 706, 711 n.5 (8th Cir. 2005).  On the other hand, the guidelines
instruct  judges  in  the  case  of  multiple  counts  of  conviction  “to  impose  maximum  and
consecutive sentences to the extent necessary to make the total punishment equal in severity
to what the guidelines would require were it not for the statutory maxima.”  United States v.
Veysey, 334 F.3d 600, 602 (7th Cir. 2003) (citing U.S.S.G § 5G1.2(d)).  That is what the district
court did here.  The guidelines recommended a life sentence; the judge imposed consecutive
terms on each count to ensure Metzger will live out his life in prison.  

        Although Metzger’s argument that his sentence is just too much has some intuitive
appeal, no qualitative difference exists between a sentence of  hundreds of years and a life
sentence.  We have not recognized any distinction when affirming sentences over 100 years
when the defendant’s guideline range was life.  See United States v. Thompson, 523 F.3d 806, 814
(7th Cir. 2008); Vesey, 334 F.3d at 602; see also United States v. Sarras, 575 F.3d 1191, 1220‐21 (11th
Cir. 2009) (upholding 100‐year sentence for first‐time offender who sexually abused 13‐year‐old
girl and took photos of it when guideline range was life); United States v. Betcher, 534 F.3d 820,
827‐28  (8th  Cir.  2008)  (upholding  750‐year  sentence  for  first‐time  offender  who  produced,
received, and possessed child pornography when guideline range was life); United States v.
Johnson, 451 F.3d 1239, 1244 (11th Cir. 2006) (upholding 140‐year sentence for producing and
distributing child pornography when guideline range was life). Once Metzger acknowledged
the validity of a life term for his crimes, his sentence for hundreds of years is not excessive. 

        Likewise, Metzger’s 2,820‐month sentence has not influenced his security designation
and custody level in the Bureau of Prisons.  Whether his sentence was life under the guidelines
or 30 years or more, the BOP would house him in a high‐level security institution.  See BUREAU
OF PRISONS, SECURITY DESIGNATION  & CUSTODY CLASSIFICATION MANUAL, PROGRAM STATEMENT
NO. 510008, Ch. 5, 7‐13 (2006), available at, http://www. bop.gov/ policy/progstat/5100_008.pdf
(last visited Oct. 7, 2010).  Moreover, the judge recommended that Metzger be housed at a
sexual  offender  facility  at  the  lowest  security  level  for  which  he  qualifies.    At  argument,
Metzger’s counsel verified that he has been housed accordingly, and thus, his sentence for a
term of years as opposed to life has not influenced his custody assignment.

       Metzger next complains that the district court erroneously concluded that Metzger’s age
was irrelevant for sentencing purposes, and thus sentenced him to die in prison too lightly.  See
United States v. Wurzinger, 467 F.3d 649, 652 (7th Cir. 2006) (“[D]eath in prison is not to be
ordered lightly, and the probability that a convict will not live out his sentence should certainly
give pause to a sentencing court.”).  He points to the guidelines and amendments that will
become effective in November that list advanced age as grounds for departure.  See U.S.S.G.
§ 5H1.1; Amendments to the Sentencing Guidelines, 75 Fed. Reg. 27388 (proposed May 11,
No. 10‐2287                                                                                        Page 5

2010) (to be codified U.S.S.G. § 5H1.1).  But Metzger misrepresents the court’s decision.  The
court did not state that Metzger’s likelihood of dying in prison was irrelevant; the court intended
Metzger  to  live  out  his  life  in  prison  because  of  the  gravity  of  his  crimes.    And,  as  the
government points out, we have affirmed guidelines sentences for defendants that would likely
result in their dying in prison.  See, e.g., Wurzinger, 467 F.3d at 652‐53; United States v. Bullion,
466 F.3d 574, 576‐77 (7th Cir. 2006). 

        Third, Metzger argues that the sentencing judge did not take his military service into
account, and that even if he did, gave it too little weight.  But the court did consider his military
service, noting that Metzger “had at one time in his life, conducted himself according to the law
and even with distinction”—a reference to the three medals Metzger earned while in the Navy.
That the judge gave Metzger’s 35‐year‐old military service little weight is not surprising in light
of the repugnant (and recent) nature of his crimes.   Furthermore, Metzger did not suggest at
sentencing (nor does he now) that his military service somehow contributed to the commission
of his crimes or lessened the need for punishment.  See, e.g., United States v. Jackson, 547 F.3d
786, 795‐96 (7th Cir. 2008) (concluding that sentencing court did not have to discuss defendant’s
contention that he deserved lower sentence because of low IQ where he failed to explain how
low IQ contributed to commission of the crime), cert. denied, 129 S. Ct. 1538 (2009); United States
v. Beier, 490 F.3d 572, 574 (7th Cir. 2007) (upholding district court’s refusal to impose lower
sentence  when  defendant  who  was  molested  and  had  low  IQ  failed  to  explain  why  these
personal characteristics warranted leniency). 

        Finally, Metzger argues that his sentence is substantively unreasonable because it leaves
no room for a higher penalty to deter worse offenders.  He asserts that, under the theory of
marginal  deterrence,  “the  harshest  sentences  should  be  reserved  for  the  most  culpable
behavior.” United States v. Newsom, 402 F.3d 780, 786 (7th Cir. 2005); see United States v. Hatfield,
591 F.3d 945, 949 (7th Cir. 2010).  But the court stated Metzger’s crime was serious; that it was
rare for an offense like Metzger’s to go on for so long and involve so many children at such
tender  ages;  that  the  guidelines  provided  an  adjustment  only  up  to  600  images  of  child
pornography,  which  wasn’t  even  close  to  the  1  million  images  Metzger  had;  that  his  base
offense level was the highest the judge had ever seen; and that he was a “con man” and “a
parent’s worst nightmare.”  The court was within its authority to sentence Metzger as it did.

                                                                                            AFFIRMED.